UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIO GOMEZ-JUAREZ, a/k/a Rooster,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00274-D-4)


Submitted:   June 18, 2015                    Decided:   July 7, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenna Turner Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dario Gomez-Juarez pleaded guilty without a plea agreement

to    conspiracy      to        distribute          and    possess       with     intent    to

distribute five kilograms or more of cocaine, 21 U.S.C. § 846

(2012); distribution of cocaine, 21 U.S.C. § 841(a)(1) (2012)

(four     counts);        and        eluding    examination         and     inspection      by

immigration officers, 8 U.S.C. § 1325(a)(2) (2012).                              He received

a    within-Guidelines              sentence     of       180     months’       imprisonment.

Gomez-Juarez’s sole argument on appeal is that his case should

be   remanded   to    the           district    court     for     resentencing      to   apply

Amendment     782    to     the        Sentencing         Guidelines,       a     retroactive

amendment     that        reduced        the     base      offense       levels     in     U.S.

Sentencing Guidelines Manual § 2D1.1 (2013) by two levels.                                   We

affirm.

      The   district        court        properly         applied    the    Guidelines       in

effect at the time of sentencing, notwithstanding the pending

Guidelines amendment.                  We have previously held that a motion

under 18 U.S.C. § 3582(c)(2) provides the proper procedure for

defendants such as Gomez-Juarez to seek a reduction in their

sentence    based     on        a    retroactive        Guidelines       amendment.        See

United States v. Johnson, 587 F.3d 625, 640 (4th Cir. 2009);

United    States     v.    Brewer,        520    F.3d      367,    373    (4th    Cir.   2008)

(same).



                                                2
       Accordingly, we follow our usual practice and affirm the

judgment   of    the    district     court    without    prejudice   to   Gomez-

Juarez’s   right       to   pursue   relief    under    §   3582(c)(2)    in   the

sentencing court in the first instance.                See Brewer, 520 F.3d at

373.    We dispense with oral argument because the facts and legal

contentions     are    adequately    presented    in    the   materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3